DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 15, state the phrase “greater than 1:1”. This phrase is considered indefinite because it does not adequately describe what is “greater”. Does greater than 1:1 mean the anionic is greater or the nonionic surfactant is greater, in relation to the 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-3, 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al (2012/0071384) in view of Loth et al (5,076,954).
Christensen et al disclose a detergent cleaning surfactant composition combination blend of extended anionic and nonionic surfactants having linking groups of propylene oxide from 5-15; C8-C20 carbon atoms and degree of ethoxylation from 1-5 (see 0042-0043). The extended surfactants are in a single phase of microemulsion with oils (0044) and further suggest a nonionic to anionic ratio of extended chain surfactants is greater than 1:1 (0049) with the percentage of total blend surfactants being from 1 to 70% (0049). In addition the extended chain surfactants, Christensen et al further includes adjunct ingredients such as perfumes, co-surfactants, builders and antioxidants (0056).
Christensen et al do not teach or suggest the specific oil component and their requisite proportions as suggested in dependent claims 7-8.
Loth teaches a water-soluble surfactant composition that derived from aliphatic sulfonates (col 7, In 16-29, Suitable water-soluble non-soap anionic synthetic organic detergents comprise those surface active or detergent compounds which include an organic hydrophobic moiety of 8 to 26 carbon atoms and preferably 10 to 18 carbon atoms in their molecular structure and at least one hydrophilic moiety selected from the group of sulfonates, sulfates and carboxylates, so as to form a water soluble detergent), and Loth further teaches a single phase microemulsion comprising water and an oil 
Loth teaches the single phase microemulsion of claim 5. Loth further teaches wherein the surfactant blend is present in an amount ranging from about 1% by weight to about 60% by weight, based on the total weight of the single phase microemulsion (col 3, In 21-53, components of the concentrated microemulsion are 5 to 30% of synthetic organic detergent, 2 to 20% of perfume, 2 to 50% of co-surfactant and 50 to 85% of water. Loth et al further teach that said oil includes natural, ether, esters and essential oils (col. 5, lines 1-68).
It would have been obvious to the skill artisan to include an oil component to suggest a microemulsion composition because Loth teaches that microemulsions are useful as hard surface cleaning applications (col 1, In 59-68, Microemulsions have been disclosed in various patents and patent applications for liquid detergent compositions which may be, useful as hard surface cleaners), which expands the scope of utility of the claimed compounds. Furthermore, Christensen et al teach the inclusion of microemulsions with an oil component that compliments the extended anionic and nonionic surfactant combination. Therefore, in the absence of unexpected results to the contrary, the specific oils suggested in Loth et al would have been an obvious inclusion 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Response to Arguments
Applicant's arguments filed 1-26-2021 have been fully considered but they are not persuasive.
Applicant argues that claims 1 and 15 recite surfactant blends that includes extended chain intermediates blends of formula I:II being greater than 1:1, which is opposite from the Christensen et al combined with the Loth et al.
The examiner contends and respectfully disagrees with applicant’s assertion. Given that the combinations of ingredients, as presently amended, suggest that the nonionic: anionic is “greater” than 1:1, the skilled artisan would within his purview optimize the surfactants to allow greater amounts of either anionic or nonionic surfactants. The fact that applicant has not quantified what “greater than” encompasses and since optimization is within the purview of the ordinary skilled artisan, the claims are prima facie obvious over Christensen et al since his teachings of anionic and nonionic surfactants in combination are suggested and taught, absent a showing to the contrary.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761